Citation Nr: 1711439	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  06-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to ratings in excess of 10 percent prior to May 30, 2012, 20 percent prior to November 14, 2013, and 50 percent since November 14, 2013, for right upper extremity (RUE) diabetic neuropathy on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) .

2.  Entitlement to ratings in excess of 10 percent prior to May 8, 2004, 20 percent prior to December 31, 2008, and 40 percent since December 31, 2008, along with a separate 10 percent rating since December 31, 2008, for right lower extremity (RLE) diabetic neuropathy on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to ratings in excess of 10 percent prior to May 8, 2004, 20 percent prior to December 31, 2008, and 40 percent since December 31, 2008, along with a separate 10 percent rating since December 31, 2008, for left lower extremity (LLE) diabetic neuropathy on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to July 1984. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied a rating greater than 40 percent for type II diabetes mellitus, denied a rating greater than 10 percent for diabetic neuropathy of the RLE, denied a rating greater than 10 percent for diabetic neuropathy of the LLE, and denied a rating greater than 10 percent for diabetic neuropathy of the RUE.

A November 2012 AOJ rating decision granted 20 percent disability ratings, effective May 30, 2012, for the diabetic neuropathy of the RLE and LLE.  A December 2013 AOJ rating decision granted a 30 percent disability rating for diabetic neuropathy of the RUE effective from November 14, 2013.  

The Board had previously remanded the appeal in February 2010, March 2012 and May 2013.  In a decision dated March 2015, the Board denied increased ratings for diabetic neuropathy of the RLE, LLE and RUE, and remanded to the AOJ a claim of entitlement to ratings in excess of 10 percent for diabetic neuropathy prior to May 30, 2012 and in excess of 30 percent for RUE on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated December 7, 2015, the Court remanded the claims to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

In a March 2016 decision, the Board increased the Veteran's rating for diabetic peripheral neuropathy, radial nerve, right upper extremity, to 20 percent effective May 30, 2012, and 50 percent effective May 14, 2013.  In that same decision, the Board increased the Veteran's ratings for diabetic neuropathy for each side of his lower extremity to 20 percent prior to December 31, 2008, and 40 percent rating since December 31, 2008, along with a separate 10 percent rating since December 31, 2008.  The Board remanded the issue of entitlement to an extraschedular rating for the Veteran's disabilities to the RO for additional development.  The case has now been returned to the Board for appellate review.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

As noted in the Board's prior decisions, the issue of entitlement to service connection for a mental disorder has been REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In July 2015 and December 2016, the Director denied an extraschedular rating for the Veteran's service-connected diabetic neuropathy of the right upper extremity and bilateral lower extremity disabilities.

2.  The Veteran's schedular ratings have been commensurate with the average earning capacity impairment due exclusively to service-connected diabetic neuropathy of the right upper extremity and bilateral lower extremity disabilities.


CONCLUSION OF LAW

The criteria for an extraschedular rating for service-connected diabetic neuropathy of the right upper extremity and bilateral lower extremity disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In accordance with the Board's March 2016 remand, the AOJ referred the Veteran's claim for consideration of an extraschedular evaluation to the Director of Compensation and Pension, pursuant to 38 C.F.R. § 3.321(b)(1).  In a December 2016 determination, the Director denied extraschedular evaluations for the Veteran's service-connected disabilities.  The Director noted the Board's instruction that consideration be given to the combined effects of the Veteran's service-connected disabilities, including the Veteran's full use of annual and sick leave for the complications of the Veteran's diabetes mellitus and the effects of his medications.  The Director noted evidence in the record showing the Veteran's symptomatology, limitations, and missed work.  The Director also noted that the Veteran had received increased ratings during the course of the appeal.  The Director concluded that the severity and symptomatology of the Veteran's service-connected neuropathy disabilities, both individually and combined, were adequately addressed by the Veteran's assigned ratings.  Accordingly, the Board is satisfied that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  38 C.F.R. § 3.321(b)(1); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

VA is required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Id., at 1365-66.

The Board has previously determined that the Veteran's disabilities met the criteria for referral to the Director of VA's Compensation and Pension Service.  The Director has adjudicated the question.  Hence, the Board is permitted to exercise jurisdiction over the question.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The Veteran contends that he is entitled to a rating in excess of the currently assigned 10 percent prior to May 30, 2012, 20 percent prior to November 14, 2013, and 50 percent since November 14, 2013, for RUE diabetic neuropathy, and in excess of 10 percent prior to May 8, 2004, 20 percent prior to December 31, 2008, and 40 percent since December 31, 2008, along with a separate 10 percent rating since December 31, 2008, for each bilateral lower extremity diabetic neuropathy disability.  The Veteran's combined rating for his right upper and bilateral lower extremity disabilities is 30 percent as of the April 9, 2004 date of the claim for an increase, 40 percent since May 8, 2004, 70 percent since December 31, 2008, and 90 percent since November 14, 2013.  The Veteran's service-connected diabetes mellitus has been rated as 40 percent disabling during the entire appeal period.  The Veteran's combined rating for all service-connected disabilities is 60 percent as of the April 9, 2004, 70 percent since May 8, 2004, 90 percent since December 31, 2008, and 100 percent since November 14, 2013.

The Board recognizes that the Veteran's claims file contains evidence that the Veteran's diabetic neuropathy has had a significant effect on his employment.

In a February 2005 private treatment record, the Veteran reported occasional bouts of problems with his blood sugar which occurs about twice a month and results in some missed work.

During the December 2009 Board hearing, the Veteran reported that he generally missed 40 days of work per year due to pain and limitations from his diabetic neuropathy disabilities.  See December 2009 Board Hearing Tr., pp. 9-10.  A leave report for calendar year 2010 is in accord with the Veteran's report.  See U.S. Postal Service Absence Analysis for Leave Year 2010.  In addition, a November 2009 memorandum from the Veteran's employer indicates that the Veteran used approximately 12 days of unscheduled leave in the prior six months.

In a July 2010 statement, the Veteran reported that his medications for his disabilities interfered with his ability to express himself and complete tasks.  

In a March 2011 VA treatment record, the Veteran reported foot pain affecting his physical activities including work.

In a June 2011 statement, the Veteran reported that his pain medications diminished his ability to work quickly.

The May 2012 VA examiner noted that the Veteran was most likely unable to secure and maintain gainful employment in any job that required him to have good manual dexterity and to drive, walk, or stand for any length of time.  The examiner indicated that the Veteran's disability affected his job as a mail carrier for the United States Postal Service (USPS).  She indicated that the Veteran had difficulty holding the brakes to stop at mail boxes and that his feet burned which caused difficulty with feeling and keeping his feet on the brakes.  Additionally, the examiner noted that the Veteran's hands are numb and he had difficulty holding and handling the mail.  And due to his medications for his diabetic neuropathy, he had difficulty driving; and some days he was unable to walk.  She noted that the Veteran had already used five of the eight weeks of his annual leave due to his disability, and that the prior year he had used all eight weeks of his annual leave.

The November 2013 VA examiner indicated that, while the Veteran continued to work as a mail carrier, he had increased difficulty due to his diabetic neuropathy.  She indicated that the Veteran's symptoms had a moderate effect on his job due to the loss of dexterity and feeling in his hands and weakness and loss of feeling and balance in his lower legs.  Moreover, the examiner indicated that the medication the Veteran needs to take for his diabetic neuropathy caused drowsiness and lethargy.

In an April 2015 VA treatment record, the Veteran reported that sometimes gets sleepy at work for two hours a day, and that he can only tolerate a certain amount of medication for his neuropathy due to drowsiness.

In July 2015, the Director of C&P provided an opinion that the Veteran was not entitled to an increased evaluation for his peripheral neuropathy on an extraschedular basis.  The Director stated that the evidence indicated that the Veteran was reporting difficulties at work and interference with work due to peripheral neuropathies of the upper and lower extremities, but that he continued to be employed on a full-time basis with the USPS.  There was no discussion, however, regarding the Veteran's excessive use of work time due to his diabetes mellitus and its complications or the effects of his medications which are not specifically addressed in the applicable schedular criteria.  Accordingly, in March 2016, the Board remanded the matter for an extraschedular determination from the Director which considered the combined effects of the Veteran's service-connected disabilities, including the Veteran's full use of annual and sick leave for the complications of the Veteran's diabetes mellitus and/or the effects of his medications which are not specifically addressed in the schedular criteria.

In December 2016, the Director provided an opinion that an increased evaluation on an extraschedular basis was unwarranted for the Veteran's service-connected neuropathy disabilities.  The Director noted the Board's instruction that consideration be given to the combined effects of the Veteran's service-connected disabilities, including the Veteran's full use of annual and sick leave for the complications of the Veteran's diabetes mellitus and the effects of his medications.  The Director noted a March 2011 VA treatment record which showed that the Veteran experienced foot pain that interfered with work.  The Director also recognized the May 2012 VA examination report's notations regarding the Veteran's difficulty performing work tasks due to his neuropathy symptomatology and the Veteran's use of leave due to his disability.  The Director noted that the Veteran had been awarded increased schedular ratings during the course of the appeal, and concluded that the severity and symptoms of the Veteran's neuropathy disabilities were adequately addressed by his current ratings.

There is relatively little guidance as to how to determine whether and at what level to grant an extraschedular rating.  In Kuppamala, the Court held that there is a judicially manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  27 Vet. App. at 453-55.  However, as the Court noted, "average impairment in earning capacity is not a clearly defined standard."  Id.

The evidence of record shows that the Veteran generally missed 40 days of work per year, including unscheduled leave, due to pain and other functional limitations caused by his diabetic neuropathy disabilities.  The Veteran's use of annual and sick leave also results, in part, from his inability to manage his blood sugars and diet.  The evidence also suggests that the Veteran's medications caused side effects, including drowsiness and lethargy, and interfered with his ability to express himself, finish tasks at the same pace, and drive.  The May 2012 VA examiner opined that the Veteran was most likely unable to secure and maintain gainful employment in any job that required him to have good manual dexterity and to drive, walk, or stand for any length of time.  The November 2013 VA examiner opined that the Veteran's symptoms had a moderate effect on his job.

Assuming that the Veteran was missing 40 days of work per year due to his service-connected neuropathy disabilities, and assuming 5 work days over a 50 week work year, the Veteran was missing approximately 12 percent of the year.  While taking into account the Veteran's lost time, and additional work limitations caused by the Veteran's medications, such as lethargy and drowsiness, the Board finds that the Veteran's assigned ratings for his diabetic neuropathy contemplate this amount of lost work and productivity.  The lowest ratings assigned during the appeal period are a combined 30 percent for the Veteran's service-connected right upper and bilateral lower extremity neuropathy, and a combined 60 percent taking into account both the Veteran's service-connected neuropathy and diabetes mellitus disabilities.  The provisions of 38 C.F.R. § 4.1 (2016), declare that the rating schedule is intended to compensate for considerable time lost from work commensurate with the rating.  This suggests that average impairment in earning capacity would encompass some period of inability to perform occupational tasks or lost time from work.  In another context, VA has determined that a disability warrants a 30 percent rating if it results in social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Schedule for Rating Mental Disorders (2016).  Applying the applicable standards to the evidence as a whole, the Board finds that the preponderance of the evidence shows that the schedular evaluations have been commensurate with the average earning capacity impairment due to the service-connected disabilities.

The Board finds that the ratings assigned individually for the Veteran's right upper and bilateral lower extremity disabilities, as well as the combined ratings, adequately compensate the Veteran for average impairment in earning capacity.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability evaluation in excess of the currently assigned 10 percent prior to May 30, 2012, 20 percent prior to November 14, 2013, and 50 percent since November 14, 2013, for RUE diabetic neuropathy, and in excess of 10 percent prior to May 8, 2004, 20 percent prior to December 31, 2008, and 40 percent since December 31, 2008, along with a separate 10 percent rating since December 31, 2008, for each bilateral lower extremity diabetic neuropathy disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent prior to May 30, 2012, 20 percent prior to November 14, 2013, and 50 percent since November 14, 2013, for right upper extremity diabetic neuropathy on an extraschedular basis is denied.

Entitlement to an increased rating in excess of 10 percent prior to May 8, 2004, 20 percent prior to December 31, 2008, and 40 percent since December 31, 2008, along with a separate 10 percent rating since December 31, 2008, for right lower extremity diabetic neuropathy on an extraschedular basis is denied.

Entitlement to an increased rating in excess of 10 percent prior to May 8, 2004, 20 percent prior to December 31, 2008, and 40 percent since December 31, 2008, along with a separate 10 percent rating since December 31, 2008, for left lower extremity diabetic neuropathy on an extraschedular basis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


